Per Curiam,
It may bo that, had the evidence in this case been submitted to the jury, they would have made a different will from the one made by the testatrix. If we concede this to be so, it only shows a greater necessity for examining this class of cases with care, as there are few persons in the community who would be willing to submit the distribution of their estates to such a tribunal. There was nothing in this case which ought to have been submitted to a jury to show that the testatrix did not possess testamentary capacity, or that the will was obtained from her by means of undue influence. The issue was properly refused.
The decree is affirmed, and the appeal dismissed at the costs of the appellant.